Exhibit 99.1 News Release­­­ Kinross reports record 2007 revenue, increased reserves Significant production growth expected this year Company declares first-ever dividend Toronto, Ontario, February 21, 2008 –Kinross Gold Corporation (TSX-K; NYSE-KGC) today announced its unaudited results for the fourth quarter and year ended December 31, (This news release contains forward-looking information that is subject to the risk factors and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 16 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) 2007 Fourth Quarter and Full Year Highlights ● Gold equivalent production was 384,598 ounces in the fourth quarter of 2007, compared with 362,028 ounces for the same period last year. For the full year 2007, gold equivalent production was in line with previously-announced guidance at 1,589,321 ounces, an increase of 8 % over full-year 2006. ● Revenue was$281.4 million in the fourth quarter, a 22% increase over the same period last year,and the average realized gold price was $796 per ounce. Full-year revenue was a record $1.1 billion, a 21% increase over the same period last year, and the average realized gold price was $697 per ounce. ● Cost of sales per ounce1 was$419 in thefourthquarter on sales of 356,329 gold equivalent ounces, compared with $317 per ounce on sales of 375,684 gold equivalent ounces in the fourth quarter 2006.Cost of sales per ounce for full-year 2007was in line with previously-announced guidance at $368 on sales of 1,575,940 gold equivalent ounces, compared with $319 on sales of 1,510,836 ounces for full-year 2006. ● Net earnings for the fourth quarter were $173.1 million, or $0.29 per share, compared with net earnings of $41.0 million, or $0.11 per share, for the same period last year.Full-year net earnings were $334.0 million, or $0.60 per share, compared to $165.8 million, or $0.47 per share, for full-year 2006. Earnings for the fourth quarter included a gain relating to the asset swap transaction with Goldcorp. ● The Board of Directors has declared a dividend of $0.04 per share, payable on March 31, 2008 to shareholders of record on March 24, 2008. The present intention is to pay a dividend semi-annually. ● Cash flow from operating activities was $72.8 million in the fourth quarter of 2007, compared to $91.2 million for the corresponding period in 2006, and $341.2 million for the full year 2007 compared with $292.0 million for the full-year 2006. Cash balances were $551.3 million at December 31, 2007 compared to $154.1 million at December 31, 2006. ● Capital expenditures were $184.9 million in the fourth quarter and $601.1 million for the full year. ● Construction at the Paracatu, Kupol and Buckhorn projects continues to progress well and all three projects are expected to begin commissioning on schedule. ● The Board of Directors has approved a $270 million heap leach and pit expansion project at the Fort Knox mine which is expected to extend the life of the mine by five years and double life-of-mine production to 2.9 million gold equivalent ounces. ● Proven and Probable Gold Reserves increased by 18.7 million ounces or 67%, from 27.9 million ounces on December 31, 2006 to 46.6 million ounces on December 31, 2007. ● In January 2008, the Company completed a $460-million offering of 1.75% convertible senior notes due March15, 2028, realizing net proceeds of approximately $449 million. 1.
